

116 S4435 IS: Protect Our Services Today Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4435IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Manchin (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the closure of postal facilities during the COVID–19 public health emergency.1.Short titleThis Act may be cited as the Protect Our Services Today Act of 2020 or the POST Act.2.Moratorium on postal facility closures(a)In generalDuring the COVID–19 public health emergency period, the United States Postal Service may not close any facility of the Postal Service.(b)DefinitionFor purposes of this section, the term COVID–19 public health emergency period—(1)means the period of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, including any renewal of that declaration; and(2)includes any part of the period described in paragraph (1) that occurred before the date of enactment of this Act.